Citation Nr: 0726566	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-19 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for chronic 
myositis ossificans of the left thigh, with left knee and hip 
involvement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from August 1973 to 
June 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.
 
In May 2005, contemporaneous with the issuance of the 
statement of the case (SOC), the RO granted the veteran a 30 
percent disability evaluation for his chronic myositis 
ossificans of the left thigh, with left knee and hip 
involvement, effective November 2003.  Nonetheless, the 
veteran has not indicated that he is satisfied with this 
evaluation.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even 
if a rating is increased during the pendency of an appeal, a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).


FINDING OF FACT

The veteran's chronic myositis ossificans of the left thigh, 
with left knee and hip involvement, is productive of 
impairment of the femur with marked knee and hip disability, 
but without fracture of the surgical neck, shaft, or 
anatomical neck of the femur.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chronic myositis ossificans of the left thigh, with left knee 
and hip involvement, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2005); 38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.59, 4.68, 4.71a, Diagnostic Code 5255 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of December 2003 and July 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claim for an increased disability rating for 
his service-connected chronic myositis ossificans of the left 
thigh, with left knee and hip involvement.  These letters 
also informed him of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claim. 

These letters failed to discuss the law pertaining to the 
assignment of an effective date in compliance with 
Dingess/Hartman.  The Board acknowledges that the RO failed 
to inform the veteran as to how an effective date would be 
assigned, but finds that this omission was not prejudicial 
because the preponderance of the evidence is against the 
claim for an increased disability rating.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  Therefore, 
the Board finds that the appellant has been informed of what 
was necessary to be awarded an increased disability 
evaluation.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

The veteran's chronic myositis ossificans of the left thigh, 
with left knee and hip involvement, is currently assigned a 
30 percent disability evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  Under Diagnostic Code 5255, a 
30 percent disability evaluation is for assignment where 
there is malunion of the femur, with marked knee or hip 
disability.  A higher 60 percent disability evaluation is 
warranted where there is a fracture of the surgical neck of 
the femur, with false joint, or where there is a fracture of 
the shaft or anatomical neck of the femur, with nonunion, but 
without loose motion and with weightbearing preserved with 
the aid of a brace.   See 38 C.F.R. § 4.71a, Diagnostic Code 
5255.

Considering these rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 30 percent rating is most appropriate, and that a 
higher rating is not warranted.  38 C.F.R. § 4.7.  The 
objective evidence of record does not show that the veteran 
has a fracture of the surgical neck of the femur, or a 
fracture of the shaft or anatomical neck of the femur.  
Moreover, there is no evidence that the veteran has nonunion 
of the femur or weightbearing preserved with the aid of a 
brace.  X-rays of the left tibia-fibula were negative for 
fractures and dislocations.  Furthermore, at his most recent 
VA examination, he was stable to varus/valgus stress, and had 
negative Lachman and posterior drawer tests.  Likewise, he 
was able to flex his knee to 85 degrees and he had flexion of 
the hip to 60 degrees, with adduction of the hip to 20 
degrees and abduction of the hip to 40 degrees.  The 
veteran's VA examination was also negative for abnormal 
movement or deformity.  Although he had complaints of 
persistent pain and an antalgic gait, he ambulated without an 
assistive device, and there is no objective clinical 
indication that he has additional functional impairment, 
which would support an even higher rating.  

In concluding the veteran is not entitled to a higher rating 
for his chronic myositis ossificans of the left thigh, with 
left hip and knee involvement, the Board has considered as 
well whether he has additional functional loss due to his 
pain, or because of weakness, premature or excess 
fatigability, incoordination, etc.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  The veteran reported experiencing pain, cramping, and 
fatigue, particularly after prolonged activity.  However, 
there was no report of incoordination, effusion, or weakness 
upon VA examination.  As such, even considering his 
complaints, these findings do not support a higher rating and 
his current 30 percent rating adequately compensates him for 
the extent of his pain and fatigue.  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that his chronic myositis ossificans of the left thigh, with 
left knee and hip involvement, standing alone, has caused 
marked interference with his employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Accordingly, the Board does not have to refer 
this case to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 30 percent 
for the veteran's chronic myositis ossificans of the left 
thigh, with left knee and hip involvement, on either a 
schedular or extra-schedular basis.  Since the preponderance 
of the evidence is against his claims, there is no reasonable 
doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an increased rating for chronic myositis 
ossificans of the left thigh, with left knee and hip 
involvement is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


